Citation Nr: 1135894	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbosacral spine (L5-S1) with low back pain. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision, which continued an evaluation of 10 percent for service-connected degenerative disc disease of L5-S1 with low back pain. 

This issue was remanded by the Board for further development in January 2010.

In a June 2011 rating decision, the RO increased the evaluation assigned to the Veteran's service- connected lumbar spine disability to 20 percent, effective November 15, 2004.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  The Board notes that the Veteran reported at a December 2004 VA examination that he is currently unemployed because of his low back pain.  As such, the Board finds that the issue of entitlement to TDIU has been raised by the record and must be adjudicated by the Board.  The issues on appeal have been characterized accordingly.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected degenerative disc disease of the lumbosacral spine (L5-S1) with low back pain is manifested by complaints of pain and limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbosacral spine (L5-S1) with low back pain have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in December 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a June 2011 letter described how disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

With regard to the Veteran's claim for an increased rating for his lumbar spine disability, the Veteran was provided an examination which addressed this claim most recently in March 2010.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Therefore, the examination in this case is adequate upon which to base a decision with regard to this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Board notes that the Veteran's service-connected degenerative disc disease of the lumbosacral spine (L5-S1) with low back pain is assigned a 20 percent evaluation under Diagnostic Code 5243.  The Veteran is seeking a higher rating. 

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received in November 2004, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003 changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2010).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board Veteran underwent a VA examination for his spine disability most recently in March 2010.  The examiner reviewed the claims file.  At this examination, the Veteran complained of a painful lower back with the intensity of 7 or 8 out of 10.  The Veteran reported that sometimes the pain is sharp but mostly it is dull.  The pain is constant and aggravated and increased at the end of the day.  Activities of daily living are limited and his work is affected.  There is no history of acute episodes of excruciating low back pain, nor is there any radiation of pain in his legs.  Repetitive motion increases the pain without any additional loss of motion, and there is no history of flare-up.  The Veteran takes Tylenol tablets, which helps, and also had epidural injection for his back.  There is no brace.  The examiner noted that the Veteran walks guardedly with complaint of pain in the lower back but on standing his posture is good.  Lower back revealed normal lumbar lordosis.  Muscle tone is good, and there is no spasm or atrophy.  There is no scoliosis.  Range of motion revealed extension of 15 degrees with complaints of pain at the end of motion.  Flexion of 40 degrees was noted with complaints of pain at the end of motion.  Right and left lateral flexion of 15 degrees was noted with pain.  Right and left lateral rotation of 10 degrees was noted with pain.  The examiner noted that both lower limbs were negative for any neurological deficiency and the straight leg raising is 55 degrees with complaints of back pain.  Lasegue test is negative.  X-rays of the lumbosacral spine revealed mild degenerative disc disease with evidence of minimal scoliosis.  The examiner noted that he took into consideration the Veteran's personal history concerning his low back disorder.  The examiner noted that there is no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of his spine (3 times).  There is no history of acute episodes of excruciating low back pain during the last 12 months.  The examiner concluded by noting that there is minimal impairment of daily occupational activities due to the Veteran's service-connected low back condition.   

The Veteran also underwent a VA examination in February 2005.  The examiner reviewed the medical records.  The examiner noted that the Veteran is currently on a TENS unit, which he says does not relieve the pain.  He is complaining of increasing low back pain, which is constant, localized to the low back, and non-radiating.  The pain is a dull-aching pain with intermittent sharp pain.  The intensity of pain is 10 on a scale of 1 to 10.  He takes Motrin 800 twice per day with minimal response and no side effects.  The Veteran denied any history of flare-ups.  The Veteran denied any history of weight loss, fever, malaise, dizziness, visual disturbances, numbness, weakness, bowel or bladder complaints, or erectile dysfunction.  The Veteran reported that he walks approximately 2 blocks and he develops increasing low back pain.  He denies using a brace, unsteadiness, and history of falls.  The Veteran has been unemployed for the last few years.  He reported that he is service connected for depression, for which he receives disability.  The Veteran reported that his back pain interferes with activities of daily living, such as walking, eating, grooming, bathing, toileting, dressing, recreational activities, and driving.  There is no history of episodes of excruciating pain.  The examiner noted that the Veteran is currently wearing a TENS unit.  He had normal lordotic curvature of the lumbar spine.  He has paraspinal muscle tenderness bilaterally and no axial spine tenderness of the lumbar spine.  The Veteran was noted as having a forward flexion of 0 to 90 degrees with no pain, an extension of 0 to 30 degrees with no pain, left lateral flexion of 0 to 30 degrees with no pain, right lateral flexion of 0 to 30 degrees with no pain, left lateral rotation of 0 to 30 degrees with no pain, and right lateral rotation of 0 to 30 degrees with no pain.  This was done passively and actively.  The Veteran has a normal gait with no evidence of ankylosis of the spine.  He was asked to repetitively do forward flexion, backward extension, side bending, and rotation.  The examiner noted that there was no pain, no fatigability, and no muscle weakness appreciated on examination.  There was no lack of endurance.  Deep tendon reflexes were 2/4 for the lower extremities.  Sensory examination was fully intact.  Motor strength was 5/5.  There was no atrophy.  The Veteran was diagnosed with degenerative disc disease of L5-S1. 

The Veteran also underwent a VA examination in December 2004.  At this examination, the Veteran complained of constant low back pain, which is dull and aching.  He reported the intensity of the pain as being a 6 on a scale from 1 to 10.  The examiner noted that there is no radiation of spine, and the Veteran denied any periods of flare-ups.  The Veteran also had no additional limitation of motion or functional impairment during flare-ups.  The Veteran denied numbness, weakness, bowel or bladder complaints, and erectile dysfunction.  The Veteran reported that he can walk 2 to 3 blocks before developing low back pain.  The Veteran reported that he is currently unemployed because of his low back pain.  He reported that he has difficulty with recreational activities, driving, grooming, bathing, toileting, and dressing.  Upon examination, the Veteran was noted as having tenderness to palpation over the axial spine and lumbar spine, as well as the paraspinal muscles.  No ankylosis of the thoracic or lumbar spine was appreciated.  His passive and active range of motion was noted as equivalent.  He was noted as having forward flexion of 0 to 90 degrees with no pain.  He was noted as having extension, left lateral flexion, right lateral flexion, left lateral rotation, and right lateral rotation of 0 to 30 degrees with no pain.  The Veteran was taken through passive and active range of motion.  With repetitive use, there is no pain, weakness, fatigue, or lack of endurance appreciated on physical examination.  There was no guarding.  He had normal spinal contour and normal gait pattern.  He had no functional impairment.  Neurologic examination was completely intact.  Sensory examination was completely intact.  The Veteran had no atrophy.  The Veteran was diagnosed with degenerative disc disease L5-S1 without radiculopathy.   

The Board also reviewed relevant VA treatment records.  In a March 2006 VA treatment record, the Veteran reported abdominal and back pain that radiates to his hips.  The examiner noted that a review of the systems reveals lower back pain without radiation down the legs or groin region, decreased range of motion of the back, and numbness and tingling in the feet/legs.  However, upon physical examination, the Veteran was noted as having full forward and backward extension in erect position, full lateral flexion and torsion, no palpable muscle spasms or tenderness, no lordosis, no kyphosis, no scoliosis, no muscular atrophy of the lower extremities, 5/5 muscle strength in the spine and the upper and lower extremities bilaterally, and sensation to sharp touch in the upper and lower extremities bilaterally.  In a January 2006 VA treatment record, a review of systems revealed no numbness/tingling in the feet/legs, no leg or muscle weakness, and no decreased range of motion of the back.  Upon physical examination, he was noted as having full forward flexion and backward extension in erect position and full lateral flexion and torsion.

As an initial matter, the Board notes that it was indicated in the March 2006 Statement of Accredited Representative in Appealed Case that the February 2005 VA examination was inadequate.  Additionally, it was essentially alleged in the December 2009 Written Brief Presentation that the February 2005 VA examiner was not qualified to perform the examination because he was a medical resident and purportedly did not work for the VA.  It was also asserted that he could have been distracted during that particular month by attending a medical workshop and working at another medical facility.  The Court has held that VA may satisfy its duty to assist by providing a medical examination conducted by a person who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  There is no indication in the claims file that this examiner was not qualified to conduct this examination or that his recorded results were somehow inaccurate, inadequate, or a result of a distracted examiner.  Thus, while a more recent examination is of record, the Board finds no indication in the evidence of record that the February 2005 VA examination report should not be considered in evaluating the Veteran's disability.

Moreover, the Veteran's representative further alleged in the December 2009 Written Brief Presentation that there is some sort of discrepancy in that this same examiner indicated in the December 2004 VA examination report that he reviewed x-rays and the file documents that x-rays were taken in February 2005.  However, the Board notes that the examiner did not indicate the date of the x-rays that he reviewed in December 2004.  The fact that x-rays were conducted in February 2005 does not preclude the fact that x-rays could have been conducted at an earlier date for the examiner to review in December 2004.  As such, again, the Board finds that, while a more recent examination is of record, there is no indication in the evidence of record that the December 2004 or February 2005 VA examination reports should not be considered in evaluating the Veteran's disability.

With regard to assigning an increased rating under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no medical evidence of record reflecting that the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine or the entire spine, or that the Veteran has forward flexion of the thoracolumbar spine of 30 degrees or less.  As such, an evaluation in excess of 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.
With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no indication in the evidence of record that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability.  The Veteran has never asserted that he has had incapacitating episodes or has been prescribed bedrest by a physician for this disability, and it was noted in the March 2010 VA examination report that there is no history of acute episodes of excruciating low back pain.  There is no medical evidence of record reflecting that the Veteran has been prescribed bedrest by a physician for an incapacitating episode related his service-connected lumbar spine disability.  With no clinical evidence of such a prescription by a physician, an increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

Upon review of the medical evidence of record, the Board finds no clinical evidence of any objective neurologic abnormalities related to his service-connected lumbar spine disability.  The Board notes that the Veteran reported in a March 2006 VA treatment record that he had abdominal and back pain that radiates to his hips.  However, upon physical examination, the Veteran was noted as having 5/5 muscle strength in the spine and the upper and lower extremities bilaterally and sensation to sharp touch in the upper and lower extremities bilaterally.  At the December 2004 VA examination, the Veteran was diagnosed with degenerative disc disease L5-S1 without radiculopathy.  At the February 2005 VA examination, sensory examination was fully intact and motor strength was 5/5.  At the March 2010 VA examination, it was noted that there is no radiation of pain in his legs and both lower limbs were negative for any neurological deficiency.  Therefore, as the claims file contains no objective medical evidence reflecting a neurologic abnormality, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1).

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the examiner at the March 2010 VA examination noted that there is no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of his spine (3 times).  The examiner noted that repetitive motion increases the pain without any additional loss of motion.  At the February 2005 VA examination, the Veteran was asked to repetitively do forward flexion, backward extension, side bending, and rotation.  The examiner noted that there was no pain, no fatigability, and no muscle weakness appreciated on examination.  At the December 2004 VA examination, it was noted that, with repetitive use, there is no pain, weakness, fatigue, or lack of endurance appreciated on physical examination.  Therefore, as there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, an increased evaluation cannot be assigned under 38 C.F.R. § 4.40 and 4.45.   

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degenerative disc disease of the lumbosacral spine (L5-S1) with low back pain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the lumbosacral spine (L5-S1) with low back pain.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbosacral spine (L5-S1) with low back pain is denied.


REMAND

With regard to the claim for entitlement to TDIU, the Board has determined that additional development is necessary prior to the adjudication of this claim.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, the Board notes that the Veteran is only service connected for degenerative disc disease of the lumbosacral spine (L5-S1) with low back pain at a 20 percent.  Therefore, the Veteran does not meet the percentage requirements for establishing entitlement to TDIU. 

Regardless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Therefore, the Board finds that the RO should provide the Veteran with a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such.

Additionally, the Board notes that the most recent VA examination addressing the Veteran's claim for an increased rating for service-connected degenerative disc disease of the lumbosacral spine (L5-S1) with low back pain was adequate with regard to that claim.  However, as an opinion has not been provided which specifically indicates whether the Veteran is precluded, by reason of service-connected disability from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience, the Board will afford the Veteran a VA examination for the proper assessment of his claim for entitlement to TDIU.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he is precluded, by reason of service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

2. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected disability from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected degenerative disc disease of the lumbosacral spine (L5-S1) with low back pain should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

3. Then, readjudicate the claim.  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


